EXHIBIT 10.57

 

SETTLEMENT AGREEMENT AND STIPULATION

 

THIS SETTLEMENT AGREEMENT and STIPULATION ("Agreement") is entered into as of
July 21st, 2015 (the "Effective Date") by and between ELITE DATA SERVICES INC.
f/k/a Dynamic Energy Alliance Corp. ("EDS"), a Florida corporation, on the one
hand, and BIRCH FIRST CAPITAL FUND, LLC ("Birch First Capital"), a Delaware
limited liability company and BIRCH FIRST ADVISORS, LLC ("Birch Advisors"), a
Delaware limited liability company (together with Birch First Capital, "Birch
First"), on the other hand. EDS, Birch First, and Birch Advisors are each
referred to herein collectively as a "Party" and collectively, the "Parties."

 

RECITALS:

 

WHEREAS, the Parties have been engaged in litigation in Case No. 2013-CA-012838
pending in the Circuit Court of the 15th Judicial Circuit in and for Palm Beach
County, Florida (the "Litigation"); and

 

WHEREAS, Birch First Capital alleges that EDS is liable to Birch First Capital
in the amount of $300,000 (the "LOC Claims") in the principal amount of
$151,000, accrued interest of $59,176.64, miscellaneous costs and penalties
($1,039.60) and legal fees ($88,783.76), in connection with that certain Line of
Credit Agreement ("LOC") executed on or about January 13, 2013 and the
Promissory Note ("Original Note") executed on that same date; and

 

WHEREAS, Birch Advisors alleges that EDS is liable to Birch Advisors in the
amount of USD $300,000 (the "Contract Claims") arising from (a) that certain
Consulting and Advisory Agreement executed on or about April 11, 2011 (the "2011
Agreement") in the original amount of USD $210,000 and a warrant for three (3)
million shares of common stock pre-forward split (the "Original Warrant"), and
(b) that certain Consulting and Advisory Agreement executed on or about January
13, 2013 (the "2013 Agreement") in the original amount of USD $90,000
(collectively referred to as the "Consulting and Advisory Agreements"); and

 

WHEREFORE, EDS alleges that Birch First is liable to EDS for damages in the
amount of USD $200,000; and

 

WHEREAS, the Parties desire to fully resolve, with no liability admitted or
deemed to be admitted by any Party, any and all claims that have been, or could
have been, raised in the Litigation (the "Claims").

 

NOW, THEREFORE, in consideration of the following terms and conditions, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1. Defined Terms. As used in this Agreement, the following terms shall have the
following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

"CLAIM AMOUNT" shall mean the total amount of $600,000, consisting of the LOC
Claims of $300,000 and the Contract Claims of $300,000.

 

"COMMON STOCK" shall mean EDS's common stock, $0.0001 par value per share.

 

"COURT" shall mean Circuit Court within the 15th Judicial Circuit, Palm Beach
County Florida.

 

"DISCOUNT" shall mean the percentage referenced in the Amended and Restated Note
and New Note as defined in paragraph 3(a) and 3(b) herein.

 

"MARKET PRICE" on any given date shall mean the average of the three (3) lowest
intraday trading prices during the Valuation Period.

 

"PRINCIPAL MARKET" shall mean The Nasdaq Global Select Market, The Nasdaq Global
Market (formerly the Nasdaq National Market), The Nasdaq Capital Market
(formerly the Nasdaq SmallCap Market) an interdealer quotation system such as
that of the OTC Markets Group, the New York Stock Exchange, The NYSE Market
(formerly the American Stock Exchange), or any other recognized market that is
at the time the principal trading exchange or market for the Common Stock.

 

"CONVERSION PRICE" shall mean a Share Price equal to the lesser of (i) $0.10 per
share or (ii) the specified conversion discount as defined in the agreements to
be executed pursuant to Section 2 hereof.

 

"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business.

 

  1

 

 

"TRADING PERIOD" shall mean Trading Days during a given Valuation Period as
defined in the agreements to be executed pursuant to Section 2 hereof.

 

"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon EDS's
appointment of any such substitute or replacement transfer agent).

 

"TRADING VOLUME" shall mean the amount of Common Stock of EDS traded in a
Principal Market during a given period (e.g. day, week and/or month).

 

"VALUATION PERIOD" shall mean the period as defined in the agreements to be
executed pursuant to Section 2 hereof.

 

2. Amended and Restated Original Note and New Note. Simultaneously with the
execution of this Agreement, in exchange for the complete cancellation of the
Claim Amount and the Consulting and Advisory Agreements:

 

2.1 EDS and Birch First Capital will execute an Amended and Restated Convertible
Debenture (the "Amended and Restated Note") in the principal amount of USD
$300,000 on the terms and conditions substantially in the form annexed hereto as
Exhibit A, and

 

2.2 EDS and Birch Advisors will execute a new Consulting and Advisory Agreement
(the "New Consulting Agreement") for a period of twenty-four (24) months, with
consideration payable to Birch Advisors and/or its assigns in the form of a
Convertible Debenture (the "New Note") in the amount of USD $300,000, on the
terms and conditions substantially in the form annexed hereto as Exhibit B.

 

3. Settlement. Following the execution of the Amended and Restated Note and New
Note in accordance with Paragraph 2 herein, and the execution by Birch First
Capital and Birch Advisors, respectively, and EDS of the Stipulation of
Dismissal with Prejudice (as defined below) subject to paragraph 9 herein, EDS
shall issue and deliver to Birch First Capital shares of its Common Stock, and
to Birch Advisors the New Consulting Agreement and New Note (and, subsequently
shares of its Common Stock related to the New Note, when due), as follows:

 

(a) Amended and Restated Note Settlement. In the settlement of the Claims,
specifically related to the LOC Claims, in the total of USD $300,000 as set
forth in the Amended and Restated Note, EDS shall issue and deliver to Birch
First Capital, and/or its assigns, a total of 750,000 shares of Common Stock
(the "Birch First Capital Issuance"), representing a cancellation and conversion
(at a conversion rate of $0.10 per share) of a portion equal to $75,000 of the
total outstanding Claim Amount allegedly owed by EDS to Birch First Capital on
the Amended and Restated Note, which reduces the alleged principal balance to
$225,000. The interest rate on the $225,000 shall be 2% per annum. No later than
the first business day following the date of execution of this Agreement, Birch
First Capital and/or Birch First Advisors shall: (i) cause its legal counsel to
issue an opinion to EDS and EDS's transfer agent, in form and substance
reasonably acceptable to EDS, and such transfer agent, that the total of 750,000
shares of Common Stock to be issued are legally issued, fully paid and
non-assessable, are exempt from registration under the Securities Act, and may
be issued without restrictive legend, and may be resold by Birch First Capital
without restriction; and EDS shall (i) transmit via email, facsimile or
overnight delivery a board resolution authorizing to EDS's stock transfer agent;
and (ii) within three (3) days thereof, issue and deliver to Birch First
Capital, the Settlement Shares, without any legends or restrictions on transfer,
sufficient to satisfy a portion equal to $75,000 of the total outstanding Claim
Amount, specifically related to the Amended and Restated Note, through the
issuance as freely trading securities issued pursuant to the Securities Act.

 

(b) New Consulting Agreement and New Note Settlement. In settlement of the
Claims, specifically related to Contract Claims, EDS shall issue and deliver to
Birch Advisors a duly executed New Consulting Agreement and the New Note in the
amount of USD $300,000, convertible into shares of Common Stock of EDS, on the
terms and condition set forth in Section 4 herein below.

 

  2

 

 

4. Conversions. Pursuant to the terms and conditions of the Amended and Restated
Note and the New Note related to the New Consulting Agreement, EDS shall issue
and deliver to Birch First Capital and/or Birch Advisors, respectively, on a
quarterly basis as requested by either Birch First Capital or Birch Advisors,
separately, and as necessary, pursuant to paragraph 3(f) herein, shares of
Common Stock (each a "Birch Issuance" or "Additional Issuance", and collectively
"Birch Issuances" or "Additional Issuances"), subject to the terms and
conditions of the New Note, including any adjustment and ownership limitations
as set forth below, sufficient to satisfy the remaining portion of the Claim
Amount, specifically related to the Amended and Restated Note, and the
outstanding balance of the New Note, at the Conversion Price set forth
hereinabove, subject to paragraph 3(b) herein, based on the Market Price during
the Valuation Period as defined herein through the issuance of freely trading
securities issued, pursuant to the Securities Act (the "Settlement Shares"). No
later than the first business day following the date upon which each share
request is made by either Birch First Capital or Birch Advisors, and Birch First
or Birch First Advisors has provided a legal opinion to EDS's transfer agent, in
form and substance reasonably acceptable to EDS and such transfer agent, that
the shares of Common Stock to be issued as the initial Issuance and/or
Additional Issuance (as defined below) are legally issued, fully paid and
non-assessable, are exempt from registration under the Securities Act, may be
issued without restrictive legend, and may be resold by Birch First Capital or
Birch Advisors, respectively, without restriction; time being of the essence,
EDS shall: (i) transmit via email, facsimile or overnight delivery a board
resolution, the issuance request, and the legal opinion to EDS's Transfer Agent
; and (ii) within three (3) days thereof, issue and deliver to Birch First
Capital or Birch Advisors, as applicable, Settlement Shares in quarterly
tranches as necessary, without any legends or restrictions on transfer,
sufficient to satisfy the Claim Amount through the issuance at freely trading
securities issued, pursuant to the Securities Act. Pursuant to this Agreement
and the terms and conditions of the Amended and Restated Note, and/or the New
Note, either Birch First Capital or Birch Advisors may deliver a request to EDS
on the first day of each quarter, beginning September 30, 2015, following the
date of execution of this Agreement and pursuant to the terms and conditions of
the Amended and Restated Note and/or New Note.

 

5. Necessary Action. At all times after the execution of this Agreement, each
party hereto agrees to take or cause to be taken all such necessary action
including, without limitation, the execution and delivery of such further
instruments and documents, as may be reasonably requested by any party for such
purposes or otherwise necessary to effect and complete the transactions
contemplated hereby.

 

6. Releases. Upon receipt of all of the Settlement Shares by both Birch First
Capital and Birch Advisors, respectively, for and in consideration of the terms
and conditions of this Agreement, the Amended and Restated Note and the New
Note, and except for the obligations, representations and covenants arising or
made hereunder or a breach hereof, the parties hereby release, acquit and
forever discharge the other and each, every and all of their current and past
officers, directors, shareholders, affiliated corporations, subsidiaries,
agents, employees, representatives, attorneys, predecessors, successors and
assigns (the "Released Parties"), of and from any and all claims, damages, cause
of action, suits and costs, of whatever nature, character or description,
whether known or unknown, anticipated or unanticipated, which the parties may
now have or may hereafter have or claim to have against each other with respect
to the Claims. Nothing contained herein shall be deemed to negate or affect,
jointly and severally, Birch First Capital and Birch Advisors' right and title
to any securities heretofore issued to it by EDS or any subsidiary of EDS.

 

7. Representations. EDS hereby represents, warrants and covenants to Birch First
Capital and/or Birch Advisors as follows:

 

(a) There are Fifty Million (50,000,000) shares of Common Stock of EDS
authorized, of which approximately 25,498,202 Shares of Common Stock are issued
and outstanding; with 10,000,000 preferred shares authorized and 0 issued and
outstanding;

 

(b) The shares of Common Stock to be issued pursuant to this Agreement are duly
authorized, and when issued will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;

 

(c) The shares will be exempt from registration under the Securities Act and
issuable without any restrictive legend pursuant to an applicable legal opinion
letter;

 

(d) EDS has reserved from its duly authorized capital stock a number of shares
of Common Stock at least equal to the greater of the number of shares that could
be issued pursuant to the terms of this Agreement;

 

(e) If at any time it appears reasonably likely that there may be insufficient
authorized shares to fully comply with this Agreement, EDS shall promptly
increase its authorized shares to ensure its ability to timely comply with this
Agreement;

 

(f) The execution of this Agreement and performance of this Agreement by EDS and
Birch First Capital and Birch Advisors will not (1) conflict with, violate or
cause a breach or default under any agreements between EDS and any creditor (or
any affiliate thereof) related to the account receivables comprising the Claims,
or (2) require any waiver, consent, or other action of EDS or any creditor, or
their respective affiliates, that has not already been obtained;

 

  3

 

 

(g) Without limitation, EDS hereby waives any provision in any agreement related
to the account receivables comprising the Claims requiring payments to be
applied in a certain order, manner, or fashion, or providing for exclusive
jurisdiction in any court other than this Court;

 

(h) EDS has all necessary power and authority to execute, deliver and perform
all of its obligations under this Agreement;

 

(i) The execution, delivery and performance of this Agreement by EDS has been
duly authorized by all requisite action on the part of EDS and its Board of
Directors (including a majority of its independent directors), and this
Agreement has been duly executed and delivered by EDS;

 

(j) EDS did not enter into the transaction giving rise to the Claims in
contemplation of any sale or distribution of EDS's common stock or other
securities;

 

(k) There has been no modification, compromise, forbearance, or waiver entered
into or given with respect to the Claims, except as contemplated herein. There
is no action based on the Claims that is currently pending in any court or other
legal venue, except as defined herein, and no judgments based upon the Claims
have been previously entered in any legal proceeding;

 

(l) No taxes will be due, payable or withholdable as a result of settlement of
the Claims;

 

(m) Birch First Capital nor Birch Advisors was not and within the past ninety
(90) days has not been directly or indirectly through one or more intermediaries
in control, controlled by, or under common control with, EDS and is not an
affiliate of EDS as defined in Rule 144 promulgated under the Act;

 

(n) To the best of EDS's knowledge, Birch First Capital nor Birch Advisors is
not, directly or indirectly, utilizing any of the proceeds received from Birch
First Capital or Birch Advisors for the Claims to provide any consideration to
or invest in any manner in EDS or any affiliate of EDS;

 

(o) EDS has not received any notice (oral or written) from the SEC or Principal
Market regarding a halt, limitation or suspension of trading in the Common
Stock; and Birch First Capital nor Birch Advisors will not, directly or
indirectly, receive any consideration from or be compensated in any manner by,
EDS, or any affiliate of EDS, in exchange for or in consideration of the Claims;

 

(p) EDS represents that none of the services provided, if any, or to be provided
which gave rise to the Claims were or are services related to promoting EDS's
Securities or that may be considered relations services;

 

(q) EDS represents that the Claim being settled pursuant hereto is a bona-fide
Claim against EDS and that the written agreements and promissory note underlying
each Claim are accurate representations of the nature of the debt and/or the
amounts owed by EDS to both Birch First Capital and Birch Advisors,
respectively.

 

(r) EDS represents and warrants that the Original Note due to Birch First
Capital, as amended, and the New Note are both a bona fide debt of EDS, that
said Original Note is in default, and that the total amount due and owing on
said Original Note is in the amount of USD $300,000, including principal and
accrued interest, penalties and late fees and legal fees on the Original Note,
and the total amount of USD $300,000 of the New Note (in the aggregate amount of
$600,000) as of the date of execution hereof;

 

(s) EDS acknowledges that Birch First Capital, Birch Advisors, or its affiliates
may, from time to time, hold outstanding securities of EDS, which may be
convertible in shares of EDS's common stock at a floating conversion rate tied
to the current market price for the stock. The number of shares of Common Stock
issuable pursuant to this Agreement may increase substantially in certain
circumstances, including, but not necessarily limited to the circumstance
wherein the trading price of the Common Stock declines during the Valuation
Period. EDS's executive officers and directors have studied and fully understand
the nature of the transaction contemplated by this Agreement and recognize that
they have a potential dilutive effect. The board of directors of EDS has
concluded in its good faith business judgment that such transaction is in the
best interests of EDS. EDS specifically acknowledges that its obligation to
issue the Settlement Shares is binding upon EDS and enforceable regardless of
the dilution such issuance may have on the ownership interests of other
shareholders of EDS. The Board of Directors of EDS has further given its consent
for each conversion of shares of stock pursuant to this agreement and agrees and
consents that same may occur below the par value of EDS 's Common Stock.

 

(t) None of the transactions agreements or proceedings described above is party
of a plan or scheme to evade the registration requirements of the Securities Act
and both Birch First Capital and Birch Advisors, respectively, are acting and
have acted in an arms length capacity.

 

  4

 

 

(8) Representations by Birch First Capital and/or Birch First Advisors. Birch
First hereby represents, warrants and covenants to EDS as follows:

 

(a) No Obligations to Related Parties. Birch First represents and warrants to
EDS that, following the consummation of the acts and actions contemplated by
this Agreement, that there will be no other obligations by EDS to either entity
or to any other person or organization affiliated with him in any manner
whatsoever related to the original Claim, except for the corresponding
agreements set forth in Section 2, above.

 

(b) Organization, Corporate Power. Birch First Capital Fund, LLC and Birch First
Advisors, LLC is duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations hereunder
and thereunder.

 

(c) Investigation; Economic Risk. Birch First acknowledges that it has had an
opportunity to discuss the business and affairs of EDS and its subsidiaries with
its officers. Birch First further acknowledges having had access to information
about EDS that it has requested. Birch First further acknowledges that it has
knowledge and experience in financial and business matters such that it is
capable of evaluating the risks of the transactions.

 

(d) Access to Information; Independent Investigation. Birch First, in making the
decision to enter into this Agreement and receive Settlement Shares EDS as
contemplated herein and has relied upon investigations made its representative,
if any, and Birch First or his representative have, prior to the date of this
Agreement, been given access and the opportunity to ask questions of and on
behalf of EDS's financial statements, operations and business plans.

 

(e) Accredited Investor. Birch First is an "accredited investor" as defined in
Rule 501(a) of Regulation D promulgated under the Act.

 

(f) Acquisition of Settlement Shares Entirely for Own Account. Birch First
represents that the Settlement Shares are being acquired by Birch First for his
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Birch First has no present intention
of selling, granting any participation in, or otherwise distributing the same.

 

(g) Authority. Birch First has all necessary power and authority to execute,
deliver and perform all of its obligations under this Agreement;

 

(h) Necessary Approvals. The approval and execution of this Agreement has been
duly authorized by all necessary persons as dictated through Birch First's
internal controls, including but not limited to, unanimous or majority approval
from Birch First's managing members;

 

(i) Legal Effect. Birch First, with respect to this Agreement, represent that
the settlement and compromise stated herein is final and conclusive forthwith,
subject to the conditions stated herein, and each attorney represents that his
or her client has freely consented to and authorized this Agreement after have
been so advised. Birch First further represents and warrants that it has been
represented by independent counsel of its choice in connection with the
negotiation and execution of this Agreement and that counsel has reviewed this
Agreement.

 

(j) No Foreign Legal Claims. Birch First warrants there has been no
modification, compromise, forbearance, or waiver entered into or given with
respect to the Claims, except as contemplated herein. There is no action based
on the Claims that is currently pending in any foreign court or foreign legal
venue, except as defined herein, and no judgments based upon the Claims have
been previously entered in any legal proceeding;

 

(k) No Common Scheme. Birch First is not, directly or indirectly, utilizing any
of the proceeds received for the Claims to provide any consideration to or
invest in any manner in EDS or any affiliate of EDS and None of the transactions
agreements or proceedings described above is part of a plan or scheme to evade
the registration requirements of the Securities Act;

 

(l) Bona-fide Claims. Birch First represents that the claims being settled
pursuant hereto are bona-fide claims and represented in bona-fide amounts owed
by EDS without the absence of fraud or manipulation of any Securities laws
relating to, but not limited to the, Original LOC, Original Note, and Original
Consulting and Advisory Contracts. Birch First further represents that its
managing member, Pier Bjorklund, has provided a truthful accounting and
representations of what Birch First is owed, understanding that this dispute
resulted between the former Board of Directors and the Current Board of do not
have constructive knowledge of the actual facts pertaining to these Claims.
Further, Birch First agrees to indemnify the Current Board for any lawsuits
originating from the untruthfulness of this specific representation;

 

  5

 

 

(m) Waiver of Settlement Fees within a Certain Time. Birch First waives any
right to receive a settlement in full within a prescribed time period pursuant
to any Federal and State statute that dictates as such.

 

(9) Continuing Jurisdiction. Simultaneously with the execution of this
Agreement, the attorneys representing the parties hereto will execute a
stipulation of dismissal substantially in the form annexed hereto as Exhibit C
(the "Stipulation of Dismissal"). The parties hereto expressly agree that said
Stipulation of Dismissal with prejudice shall be filed within five (5) business
days of the execution of this Agreement. In order to enable the Court to grant
specific enforcement or other equitable relief in connection with this
Settlement Agreement and Stipulation, (a) the parties consent to the
jurisdiction of the Court for purposes of enforcing this Agreement, and (b) each
party to this Agreement expressly waives any contention that there is an
adequate remedy at law or any like doctrine that might otherwise preclude
injunctive relief to enforce this Agreement.

 

(10) Conditions Precedent/ Default.

 

(a) If EDS shall default in promptly delivering the Settlement Shares to either
Birch First Capital or Birch Advisors in the form and mode of delivery as
required by Paragraphs 2, 3, 4 and 6 herein or otherwise fail in any way to
fully comply with the provisions thereof;

 

(b) If EDS shall fail to comply with the Covenants set forth in Paragraph 14
hereof;

 

(c) If Bankruptcy, dissolution, receivership, reorganization, insolvency or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors or other legal proceedings for any reason
shall be instituted by or against EDS; or if the trading of the Common Stock
shall have been halted, limited, or suspended by the SEC or on the Principal
Market; or trading in securities generally on the Principal Market shall have
been suspended or limited or, minimum prices shall been established for
securities traded on the Principal Market; or the Common Stock is not eligible
or unable to be deposited for trade on the Principal Market; or the EDS is
delinquent or has not made its required Securities and Exchange Commission
filings; or if at any time the market price for EDS's Common Stock drops below
$0.00001, or there shall have been any material adverse change (i) in EDS's
finances or operations, or (ii) in the financial markets such that, in the
reasonable judgment of Birch First Capital or Birch Advisors, makes it
impracticable or inadvisable to trade the Settlement Shares; and such
suspension, limitation or other action is not cured within ten (10) trading
days; then EDS shall be deemed in default of the Agreement and any remaining
obligations of either Birch First Capital or Birch Advisors pursuant to this
Agreement shall be voidable in the sole discretion of either Birch First Capital
or Birch Advisors, unless otherwise agreed by written agreement of the parties;

 

(d) In the event that EDS fails to fully comply with the conditions precedent as
specified in paragraph 8(a) through (d) herein, then EDS shall be deemed in
default of the Agreement and either Birch First Capital or Birch Advisors, at
their respective option and in its sole discretion, may declare EDS to be in
default of the Agreement, and any remaining obligations of either Birch First
Capital or Birch Advisors pursuant to this Agreement shall be voidable in the
sole discretion of either Birch First Capital, Birch Advisors, or both, unless
otherwise agreed by written agreement of the parties. In said event, either
Birch First Capital or Birch Advisors shall have no further obligation to comply
with the terms of this agreement and can thus opt out of receiving any remaining
payments, if applicable, not previously made to either Birch First Capital or
Birch Advisors of the Claims as referenced in Schedule A, or the respective
Amended and Restated Note or New Note.

 

(11) Information. EDS and Birch First Capital or Birch Advisors, respectively,
each represent that prior to the execution of this Agreement, they have fully
informed themselves of its terms, contents, conditions and effects, and that no
promise or representation of any kind has been made to them except as expressly
stated in this Agreement.

 

(12) Ownership and Authority. EDS and Birch First Capital or Birch Advisors,
respectively, represent and warrant that they have not sold, assigned,
transferred, conveyed or otherwise disposed of any or all of any claim, demand,
right, or cause of action, relating to any matter which is covered by this
Agreement, that each is the sole owner of such claim, demand, right or cause of
action, and each has the power and authority and has been duly authorized to
enter into and perform this Agreement and that this Agreement is the binding
obligation of each, enforceable in accordance with its terms.

 

(13) No Admission of Liability. This Agreement constitutes the settlement of
disputed claims. It does not and shall not constitute an admission of liability
by either of the Parties and shall not be used by any Party or any other person
or entity in any litigation or proceeding for that purpose. The Parties further
agree that the disputes and allegations that resulted in the litigation are
subject to this Agreement and shall not be considered in any context except as
may be required to respond truthfully to governmental inquiries or required
testimony.

 

(14) Binding Nature. This Agreement shall be binding on all parties executing
this Agreement and their respective successors, assigns and heirs.

 

  6

 

 

(15) Authority to Bind. Each party to this Agreement represents and warrants
that the execution, delivery and performance of this Agreement and the
consummation of the transactions provided in this Agreement have been duly
authorized by all necessary action of the respective entity and that the person
executing this Agreement on its behalf has the full capacity to bind that
entity. Each party further represents and warrants that it has been represented
by independent counsel of its choice in connection with the negotiation and
execution of this Agreement and that counsel has reviewed this Agreement.

 

(16) Covenants.

 

(a) For so long as either Birch First Capital, Birch Advisors or any of its
affiliates holds any shares of Common Stock, neither EDS nor any of its
affiliates shall vote any shares of Common Stock owned or controlled by it
(unless voting in favor of a proposal approved by a majority of EDS's Board of
Directors), or solicit any proxies or seek to advise or influence respect to any
voting securities of EDS; in favor of (1) an extraordinary corporate
transaction, such as a reorganization or liquidation, involving EDS or any of
its subsidiaries, (2) a sale or transfer of a material amount of assets of EDS
or any of its subsidiaries, (3) any material change in the present
capitalization or dividend policy of EDS, (4) any other material change in EDS
's business or corporate structure, (5) a change in EDS's charter, bylaws or
instruments corresponding thereto (6) causing a class of securities of Defendant
to be delisted from a national securities exchange or to cease to be authorized
to be quoted in an inter-dealer quotation system of a registered national
securities association, (7) causing a class of equity securities of EDS to
become eligible for termination of registration pursuant to Section 12(g)(4) of
the Securities Exchange Act of 1934, as amended, (8) terminating its Transfer
Agent (9) taking any action which would impede the purposes and objects of this
Settlement Agreement or (10) taking any action, intention, plan or arrangement
similar to any of those enumerated above. Nothing in this section shall be
deemed to exclude strategic decisions by EDS made in an effort to expand EDS
except as expressly stated herein. The provisions of this paragraph may not be
modified or waived without further order of the Court.

 

(b) Immediately upon the signing of the Agreement, EDS shall cause to be filed a
Form 8-K with the Securities and Exchange Commission disclosing the settlement
in form mutually approved by EDS and Birch First Capital or Birch Advisors,
respectively. EDS shall file such additional SEC filings as may be required in
respect of the transactions.

 

(c) Both Birch First Capital and Birch Advisors, respectively, do hereby
covenant that they have not provided any funds or other consideration to EDS
other than the Original Note and have no intent to do so. In no event shall any
of the funds received from the sale of shares of EDS in reliance upon the
Agreement be used to provide any consideration to EDS or any affiliate of EDS.

 

(d) Indemnification. EDS shall indemnify, defend and hold Birch First Capital,
Birch Advisors, and its affiliates harmless with respect to all obligations of
EDS arising from or incident or related to this Agreement, including, without
limitation, any claim or action brought derivatively or by the shareholders of
EDS related to the Breach of Contract Case described herein.

 

(e) Legal Effect. The parties to this Agreement represent that the settlement
and compromise stated herein is final and conclusive forthwith, subject to the
conditions stated herein, and each attorney represents that his orher client has
freely consented to and authorized this Agreement after have been so advised.

 

(f) Waiver of Defense. Each party hereto waives a statement of decision, and the
right to appeal from the Agreement after its entry. EDS further waives any
defense based on the rule against splitting causes of action. The prevailing
party in any motion to enforce the terms of this Agreement shall be awarded its
reasonably attorney fees and expenses in connection with such motion. Except as
expressly set forth herein, each party shall bear its own attorneys' fees,
expenses and costs.

 

(g) Signatures. This Agreement may be signed in counterparts and the Agreement,
together with its counterpart signature pages, shall be deemed valid and binding
on each party when duly executed by all parties. Facsimile and electronically
scanned signatures shall be deemed valid and binding for all purposes.

 

(h) Amendments. This Agreement may not be amended unless by an instrument in
writing signed by both parties.

 

  7

 

 

(i) Choice of Law, Etc. Notwithstanding the place where this Agreement may be
executed by either of the parties, or any other factor, all terms and provisions
hereof shall be governed by and construed in accordance with the laws of the
State of Florida, applicable to agreements made and to be fully performed in
that State and without regard to the principles of conflicts of laws thereof.
Any action brought to enforce, or otherwise arising out of this Agreement shall
be brought only in the Circuit Court sitting in the Fifteenth Judicial Circuit
of Florida.

 

(j) Exclusivity. For a period of the later of one hundred eighty (180) days from
the date of the execution of this Agreement or upon BIRCH's final sale of all
shares of stock issued pursuant hereto subsequent to final adjustment; (a) EDS
and its representatives shall not enter into any exchange transaction under the
Securities Act nor directly or indirectly discuss, negotiate or consider any
proposal, plan or offer from any other party relating to any liabilities, or any
financial transaction having an effect or result similar to the transactions
contemplated hereby, and (b) BIRCH shall have the exclusive right to negotiate
and execute definitive documentation embodying the terms set forth herein and
other mutually acceptable terms.

 

(k) Inconsistency. In the event of any inconsistency between the terms of this
Agreement and any other document executed in connection herewith, the terms of
this Agreement shall control to the extent necessary to resolve such
inconsistency.

 

(l) Entire Agreement. The Agreement constitutes the full and complete
understanding of the Parties hereto with respect to the subject matter covered
herein and supersedes all prior oral or written understandings and agreements
with respect thereto.

 

(m) No Shorting. No short sales shall be permitted by Birch First or its
affiliates during the term of this Settlement Agreement.

 

(n) Mutual Contribution. This Agreement was drafted by both of the Parties, and,
thus, shall not be construed against any Party because that Party initially
drafted any particular provision.

 

(o) Compliance of Contracts. Birch First Capital and Birch Advisors shall
reasonably cooperate to assist EDS in ensuring that neither this Agreement nor
the Agreements in Section 2 shall cause EDS to default any other agreement to
which it is a party.

 

(p) Taxes. Each Party will be responsible for all taxes that will be legally
assessed under such Agreement.

 

(q) Notices. Any notice or permitted hereunder shall be given in a certified
writing (unless otherwise specified herein) and shall be deemed personally or
sent by certified or registered mail, postage prepaid, or by private courier,
with written verification of delivery, or by effectively given on the earliest
of the seventh business day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail. All notices shall be delivered:

 





EDS:

Elite Data Services, Inc.
4447 N. Central Expressway
Suite 110-135
Dallas, TX 75205
(972) 885-3981 (phone)
Attn: Board of Directors
Email: smyers@edscompanies.com

 

 

 

 

With copies to:

Solomon Appeals, Mediation and Arbitration
901 So. Federal Hwy, Ste. 300
Ft. Lauderdale, FL 33316
561-762-9932 (phone)
Attn: Donna Greenspan Solomon
Email: donna@solomonappeals.com



 



  8

 



 



Birch: Birch First Capital Fund LLC
c/o Birch First Capital Management LLC
Birch First Advisors LLC
205 Worth Avenue, Ste. 201
Palm Beach, FL 33480
(561) 228-4107 (phone)
(561) 828-8236 (fax)
Attn: Pier S. Bjorklund, Managing Director
admin@birchfirst.com       With copies to: Jonathan D. Leinwand, P.A.
20900 NE 30th Ave., 8th Floor
Aventura, FL 33180
(954) 903-7856 (phone)
(954) 252-4265 (fax)
Attn: Jonathan D. Leinwand, Esq.
jonathan@jdlpa.com



 

[Signature Pages to Follow]

 



  9

 



  

IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and
Stipulation as of the date first indicated above.

 





Elite Data Services, Inc.,

a Florida corporation

 

By:

/s/ Sarah Myers

 

 

Sarah Myers, President, COO & Secretary

 

   

Executed July 23, 2015

 

Birch First Capital Fund LLC,

a Delaware Limited Liability Company

 

By: Birch First Capital Management LLC

Its: Manager

 

By:

/s/ Pier S. Bjorklund

 

 

Pier S. Bjorklund, Manager

 



 

  10

 

 

Schedule A

 

Summary of Total Outstanding Liabilities

 

(the "Claims")

 

LOC Claims

 

$150,000.00 – Principal Amount

 

$59,176.64 – Accrued Interest

 

$1,039.60 – Misc. Costs and Penalties

 

$88,783.76 – Legal Fees

 

$300,000.00 – Total LOC Claims

 

Contract Claims

 

$300,000.00 – Outstanding Contract Amount

 

$300,000.00 – Total Contract Claims

 

Against Birch First

 

Damages in excess of $200,000

 



  11

 



 

Exhibit A

 

Amended and Restated Convertible Debenture (Original Note)

 

(Birch First Capital)

 

See attached.

 



  12

 



 

Exhibit B

 

Convertible Debenture (New Note)

 

(Birch Advisors)

 

See attached.

 



  13

 



 

Exhibit C

 

Stipulation of Dismissal

 

See Attached.

 

 

14

--------------------------------------------------------------------------------